Fourth Court of Appeals
                               San Antonio, Texas
                                      May 10, 2018

                                   No. 04-17-00397-CR

                                  Sherman ROBINSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0702
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
             The Pro se Appellant’s Motion to withdraw counsel is hereby DENIED.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court